DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 51-70 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 51, 53-57, 61, 63-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-9, 11, 18-19 of U.S. Patent No. 10,178,344. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent disclose the claims of the present application.
Patent No.10,178,344
Application No. 17/107,826
Claim1 recites a method for controlling a playback of a media asset, the method comprising: receiving, with an input interface of user media equipment, input from a user specifying a time duration to associate with a skip-forward function; storing, in memory, the user-specified time duration; 
generating for display a playback of the media asset at a normal playback speed; 
receiving, with the user input interface, a skip-forward command from the user during the playback of the media asset; and executing the skip-forward function based on the received skip-forward command by: retrieving, from memory, the user-specified time duration; determining an expected overshoot value;
 calculating, with control circuitry, a new location in the media asset that is advanced from a current location based on the user-specified time duration and the expected overshoot value; and controlling the playback of the media asset by: resuming the playback from the new location; and in response to resuming the playback from the new location, without further user input, generating for display the playback of the media asset at a speed greater than the normal playback speed.

Claim9 recites…;
determining an updated location advanced from the new location that is not part of any commercial advertisement;   controlling the playback of the media asset so that the playback resumes from the updated location.
Claim51 recites a method for controlling media asset playback, the method comprising:




receiving, while a media asset is being played back at a normal playback speed, a skip-
forward command associated with a time duration; in response to receiving the skip-forward command:





determining a new location in the media asset based on a time duration associated
with the skip-forward command;











determining an updated location in the media asset preceding the new location;
skipping forward to the updated location; and without further input, resuming playback at the updated location at a speed greater than the normal playback speed.
Claim1 recites…; 
determining an expected overshoot value;
 calculating, with control circuitry, a new location in the media asset that is advanced from a current location based on the user-specified time duration and the expected overshoot value.
Claim53 recites the method of claim 51, wherein the determining an updated location in the media asset preceding the new location is based on a predetermined overshoot value.
Claim7 recites the method of claim 1, wherein the expected overshoot value is determined based on at least one of: (i) an average of user overshoots associated with skip-forward commands issued during the playback of the media asset, wherein a user overshoot is calculated as an amount of time the user rewinds after issuing each skip-forward command;…
Claim54 recites the method of claim 53, wherein the overshoot value is based on a rewind duration for a prior viewer
Claim8 recites the method of claim 1, wherein determining the expected overshoot value further comprises determining an average overshoot value based on overshoot operations performed by a plurality of users while viewing the media asset, and wherein a user overshoot is calculated as an amount of time a user of the plurality of users rewinds after issuing each skip-forward command.
Claim55 recites the method of claim 53, 
wherein the overshoot value is based on an
average rewind duration for a plurality of prior viewers.
Claim8 recites the method of claim 1, wherein determining the expected overshoot value further comprises determining an average overshoot value based on overshoot operations performed by a plurality of users while viewing the media asset, and wherein a user overshoot is calculated as an amount of time a user of the plurality of users rewinds after issuing each skip-forward command.
Claim56 recites the method of claim 55, wherein determining the expected overshoot value further comprises: calculating a user overshoot based on as an amount of time a plurality of users rewinds after issuing respective skip-forward commands.
Claim1 recites a method for controlling a playback of a media asset, the method comprising: receiving, with an input interface of user media equipment, input from a user specifying a time duration to associate with a skip-forward function;…
Claim57 recites the method of claim 51, wherein the time duration associated with the skip-forward command is selected by a viewer via user interface.
 Claim11 recites a system for controlling a playback of a media asset, the system comprising control circuitry configured to: receive, with an input interface of user media equipment, input from a user specifying a time duration to associate with a skip-forward function; store, in memory, the user-specified time duration; 
generating for display a playback of the media asset at a normal playback speed; receive, with the user input interface, a skip forward command from the user during the playback of the media asset; 
and execute the skip-forward function based on the received skip-forward command by: retrieve, from memory, the user-specified time duration; determine an expected overshoot value; 
calculate, with control circuitry, a new location in the media asset that is advanced from a current location based on the user-specified time duration and the expected overshoot value; and control the playback of the media asset by: resuming the playback from the new location; and in response to resuming the playback from the new location, without further user input, generating for display the playback of the media asset at a speed greater than the normal playback speed.
Claim19 recites determine an updated location advanced from the new location that is not part of any commercial advertisement; and control the playback of the media asset so that the playback resumes from the updated location.
Claim61 recites a system for controlling media asset playback, the system comprising:
input/output circuitry configured to:





receive, while a media asset is being played back at a normal playback speed, a
skip-forward command associated with a time duration; and
processing circuitry configured to, in response to receiving the skip-forward command:



determine a new location in the media asset based on a time duration associated
with the skip-forward command;









determine an updated location in the media asset preceding the new location;
skip forward to the updated location; and
without further input, resume playback at the updated location at a speed greater
than the normal playback speed.
Claim11 recites…;

calculate, with control circuitry, a new location in the media asset that is advanced from a current location based on the user-specified time duration and the expected overshoot value.
Claim63 recites the system of claim 61, 

wherein the processing circuitry is further
configured to determine an updated location in the media asset preceding the new location based on a predetermined overshoot value.
Claim18 recites the system of claim 11, wherein the control circuitry is further configured, when determining the expected overshoot value, to determine an average overshoot value based on overshoot operations performed by a plurality of users while viewing the media asset, and wherein a user overshoot is calculated as an amount of time a user of the plurality of users rewinds after issuing each skip-forward command.
Claim64 recites the system of claim 63, wherein the overshoot value is based on a rewind duration for a prior viewer.
Claim18 recites the system of claim 11, wherein the control circuitry is further configured, when determining the expected overshoot value, to determine an average overshoot value based on overshoot operations performed by a plurality of users while viewing the media asset, and wherein a user overshoot is calculated as an amount of time a user of the plurality of users rewinds after issuing each skip-forward command.
Claim65 recites the system of claim 63, 






wherein the overshoot value is based on an
average rewind duration for a plurality of prior viewers.
Claim11 recites …; determine a new location in the media asset based on the time duration, skip forward to a new location and, without further input, resume the playback at the new location at a speed greater than the normal playback speed.
Claim66 recites the system of claim 61, wherein the speed greater than the normal
playback speed is a multiple of the normal playback speed.
Claim11 recites a system for controlling a playback of a media asset, the system comprising control circuitry configured to: receive, with an input interface of user media equipment, input from a user specifying a time duration to associate with a skip-forward function;…
Claim67 recites the system of claim 61, 


wherein the time duration associated with the skip-forward command is selected by a 
viewer via user interface.


Claims 52, 62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 of U.S. Patent No. 10,178,344 in view Shangmugasundaram.
Regarding claims 52, 62, the claim of the patent does not disclose but Shangmugasundaram discloses resuming playback at normal playback speed at the new location or in response to receiving additional input ([0013], user revert to normal playback speed).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to revert to normal playback speed while being fast-forwarded (new location) such that the user is able to understand the audio to determine if the end of the fast forward/rewind of undesired portion is completed.

Claims 58-60, 68-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 of U.S. Patent No. 10,178,344 in view of Angiolillo.
Regarding claim58, 68, the claim of the patent does not disclose the time duration associated with the skip-forward command is selected based on a viewer preference corresponding to the media asset ([0041], when commercial viewed previously, viewer apply a quick customization to skip forward 30 second).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select time duration associated with the skip command based on preference(history) as in Angiolillo in order to allow the system to customize commercial skipping.
Regarding claims59, 69 the claims of the patent do not disclose but Angiolillo discloses the time duration associated with the skip-forward command is 30 seconds ([0041], when commercial viewed previously, viewer apply a quick customization to skip forward 30 second).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to skip-forward for 30 seconds as in Angiolillo in order allow the user to skip commercials effectively.

Regarding claims60, 70, the claims of the patent does not disclose but Angiolillo discloses  wherein the time duration associated with the skip-forward command is 3 minutes ([0022], [0027], [0032], time to be skipped set in minutes).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to skip-forward for 3 minutes as in Angiolillo in order allow the user to skip undesired content efficiently.

Patent No.10,855,949
Application No. 17/107,826
Claim1 recites a method for controlling media asset playback, the method comprising: playing back a media asset at a normal playback speed; 
receiving a skip-forward command while the media asset is being played back; in response to receiving the skip-forward command: accessing a time duration associated with the skip-forward command; 

determining a new location in the media asset based on the time duration; 




skipping forward to the new location; and 

without further input, resuming the playback at the new location at a speed greater than the normal playback speed.
Claim4 recites…; determining an updated location in the media asset by subtracting the expected overshoot value from the new location.
Claim51 recites a method for controlling media asset playback, the method comprising:

receiving, while a media asset is being played back at a normal playback speed, a skip-
forward command associated with a time duration; in response to receiving the skip-forward command:
determining a new location in the media asset based on a time duration associated
with the skip-forward command;

determining an updated location in the media asset preceding the new location;
skipping forward to the updated location; and
without further input, resuming playback at the updated location at a speed greater
than the normal playback speed.
Claim4 recites…; 
determining an updated location in the media asset by subtracting the expected overshoot value from the new location.
Claim53 recites the method of claim 51, wherein the determining an updated location in the media asset preceding the new location is based on a predetermined overshoot value.
Claim5 recites the method of claim4, wherein determining the expected overshoot value comprises at least one of: (i) calculating an average of user overshoots associated with skip-forward commands issued during the playback of the media asset, wherein a user overshoot is calculated as an amount of time the user rewinds after issuing each skip-forward command, …
Claim54 recites the method of claim 53, wherein the overshoot value is based on a rewind duration for a prior viewer
Claim6 recites the method of claim 5, wherein determining the expected overshoot value further comprises: calculating a user overshoot based on as an amount of time a plurality of users rewinds after issuing respective skip-forward commands.
Claim55 recites the method of claim 53, wherein the overshoot value is based on an
average rewind duration for a plurality of prior viewers.
Claim6 recites the method of claim 5, wherein determining the expected overshoot value further comprises: calculating a user overshoot based on as an amount of time a plurality of users rewinds after issuing respective skip-forward commands.
Claim56 recites the method of claim 55, wherein determining the expected overshoot value further comprises: calculating a user overshoot based on as an amount of time a plurality of users rewinds after issuing respective skip-forward commands.
Claim2 recites the method of claim 1, further comprising: receiving an input specifying a user-specified time duration to associate with the skip-forward command; …
Claim57 recites the method of claim 51, wherein the time duration associated with the skip-forward command is selected by a viewer via user interface.
Claim11 recites a system for controlling media asset playback, the system comprising: an input interface; and a control circuitry configured to: play back a media asset at a normal playback speed; 
receive a skip-forward command while the media asset is being played back; and in response to receiving the skip-forward command, access a time duration associated with the skip-forward command, 





determine a new location in the media asset based on the time duration, skip forward to a new location and, without further input, resume the playback at the new location at a speed greater than the normal playback speed.
Claim61 recites a system for controlling media asset playback, the system comprising:
input/output circuitry configured to:


receive, while a media asset is being played back at a normal playback speed, a
skip-forward command associated with a time duration; and
processing circuitry configured to, in response to receiving the skip-forward command:
determine a new location in the media asset based on a time duration associated
with the skip-forward command;
determine an updated location in the media asset preceding the new location;
skip forward to the updated location; and
without further input, resume playback at the updated location at a speed greater
than the normal playback speed.
Claim14 recites the system of claim 12, wherein the control circuitry is further configured to skip forward to the new location by: retrieving, from memory, the user-specified time duration; determining whether the new location in the media asset overshoots an end time of an advertisement; in response to determining that the new location overshoots the end time of the advertisement: calculating an expected overshoot value resulting from the skip forward command; determining an updated location in the media asset by subtracting the expected overshoot value from the new location.
Claim63 recites the system of claim 61, 









wherein the processing circuitry is further
configured to determine an updated location in the media asset preceding the new location based on a predetermined overshoot value.
Claim15 recites…; wherein a user overshoot is calculated as an amount of time the user rewinds after issuing each skip-forward command.
Claim64 recites the system of claim 63, wherein the overshoot value is based on a rewind duration for a prior viewer.
Claim15 recites the system of claim 14, … calculating an average of overshoots for a plurality of media assets viewed by the user, wherein the plurality of media assets is determined by querying a user profile associated with the user, and (iv) retrieving a default value.
Claim65 recites the system of claim 63, wherein the overshoot value is based on an
average rewind duration for a plurality of prior viewers.
Claim11 recites …; determine a new location in the media asset based on the time duration, skip forward to a new location and, without further input, resume the playback at the new location at a speed greater than the normal playback speed.
Claim66 recites the system of claim 61, wherein the speed greater than the normal
playback speed is a multiple of the normal playback speed.
Claim12 recites the system of claim 11, wherein the control circuitry is further configured to: receive an input specifying a user-specified time duration to associate with the skip-forward command.
Claim67 recites the system of claim 61, wherein the time duration associated with the skip-forward command is selected by a viewer via user interface.

Claims 52, 62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 of U.S. Patent No. 10,855,949 in view Shangmugasundaram.
Regarding claims 52, 62, the claim of the patent does not disclose but Shangmugasundaram discloses resuming playback at normal playback speed at the new location or in response to receiving additional input ([0013], user revert to normal playback speed).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to revert to normal playback speed while being fast-forwarded (new location) such that the user is able to understand the audio to determine if the end of the fast forward/rewind of undesired portion is completed.

Claims 58-60, 68-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 of U.S. Patent No. 10,855,949 in view of Angiolillo.
Regarding claim58, 68, the claim of the patent does not disclose the time duration associated with the skip-forward command is selected based on a viewer preference corresponding to the media asset ([0041], when commercial viewed previously, viewer apply a quick customization to skip forward 30 second).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select time duration associated with the skip command based on preference(history) as in Angiolillo in order to allow the system to customize commercial skipping.
Regarding claims59, 69 the claims of the patent do not disclose but Angiolillo discloses the time duration associated with the skip-forward command is 30 seconds ([0041], when commercial viewed previously, viewer apply a quick customization to skip forward 30 second).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to skip-forward for 30 seconds as in Angiolillo in order allow the user to skip commercials effectively.

Regarding claims60, 70, the claims of the patent does not disclose but Angiolillo discloses  wherein the time duration associated with the skip-forward command is 3 minutes ([0022], [0027], [0032], time to be skipped set in minutes).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to skip-forward for 3 minutes as in Angiolillo in order allow the user to skip undesired content efficiently.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 51-52, 56, 61-62, 66 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Shanmugasundaram et al US 2015/0078562(hereinafter Shangmugasundaram).
Regarding claim51, Shangmugasundaram discloses a method for controlling media asset playback, the method comprising: receiving, while a media asset is being played back at a normal playback speed, a skip-forward command associated with a time duration([0013], [0079], trick mode operation); in response to receiving the skip-forward command: determining a new location in the media asset based on a time duration associated with the skip-forward command([0008], [0010-0012]) ; determining an updated location in the media asset preceding the new location([0010-0015], calculate the position of the second segment) ; skipping forward to the updated location([0008], [0012],  fig. 6  skip a segment); and without further input, resuming playback at the updated location at a speed greater than the normal playback speed([0009], [0011-0012], the second segment played at a  different/higher rate than the original recording, fig. 130)

Regarding claim52, Shangmugasundaram discloses the method of claim 51 further comprising resuming playback at normal playback speed at the new location or in response to receiving additional input ([0013], user revert to normal playback speed).

Regarding claim56, Shangmugasundaram discloses the method of claim 51, wherein the speed greater than the normal playback speed is a multiple of the normal playback speed ([0020], [0022], fig. 1-5, 4 times fast-forward/rewind trick).

Claim61 is rejected for similar reason as discussed in claim51 above. Shangmugasundaram further discloses input/output circuitry and processing circuitry ([0078], fig. 7).
	Claim62 is rejected for similar reason as described in claim 52 above.
Claim66 is rejected for similar reason as described in claim 56 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 53, 57-60, 63, 67-70 are rejected under 35 U.S.C. 103 as being unpatentable over Shangmugasundaram as applied to claims 51-52, 56, 61-62, 66 above, and further in view of Angiolillo.

Regarding claim53, Shangmugasundaram teaches all the limitations of claim51 above but does not teach and Angiolillo teaches the determining an updated location in the media asset preceding the new location is based on a predetermined overshoot value ([0037], [0040], calculating and overshoot and correction of overshoot based on the calculation).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention determine overshoot and perform correction based in the calculation as in Angiolillo in order to perform fast forward/rewind accurately.

Regarding claim57, Shangmugasundaram teaches all the limitations of claim51 above but does not teach and Angiolillo teaches the time duration associated with the skip-forward command is selected by a viewer via user interface ([0040-0041], user perform skip forward or skip backward using a button for a set time).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a skip forward/backward for preset time by the user as Angiolillo to allow the user to skip the undesired content accurately.

Regarding claim58, Shangmugasundaram teaches all the limitations of claim51 above but does not teach and Angiolillo teaches the time duration associated with the skip-forward command is  selected based on a viewer preference corresponding to the media asset([0041], when commercial  viewed previously, viewer apply  a quick customization to skip forward 30 second).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select time duration associated with the skip command based on preference(history) as in Angiolillo to allow the system to customize commercial skipping.

Regarding claim59, Shangmugasundaram teaches all the limitations of claim51 above but does not teach and Angiolillo teaches the time duration associated with the skip-forward command is 30 seconds ([0041], when commercial viewed previously, viewer apply a quick customization to skip forward 30 second).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to skip-forward for 30 seconds as in Angiolillo in order allow the user to skip commercials effectively.

Regarding claim60, Shangmugasundaram teaches all the limitations of claim51 above but does not teach and Angiolillo teaches the time duration associated with the skip-forward command is 3 minutes ([0022], [0027], [0032], time to be skipped set in minutes).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to skip-forward for 3 minutes as in Angiolillo in order allow the user to skip undesired content efficiently.
	Claim63 is rejected for similar reason as described in claim53 above.
Claim67 is rejected for similar reason as described in claim57 above.
Claim68 is rejected for similar reason as described in claim58 above.
Claim69 is rejected for similar reason as described in claim59 above.
Claim70 is rejected for similar reason as described in claim60 above.
Allowable Subject Matter
Claim54-55, 64-65 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcome the applied double patenting rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484